

116 S2208 IS: United States-Mexico-Canada Agreement Foreign-Trade Zone Modernization Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2208IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Cornyn (for himself, Mr. Carper, Mr. Toomey, Mrs. Feinstein, Mr. Coons, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the United States International Trade Commission to investigate tariff policies relating to foreign-trade zones.1.Short titleThis Act may be cited as the United States-Mexico-Canada Agreement Foreign-Trade Zone Modernization Act of 2021 or the USMCA FTZ Modernization Act of 2021.2.FindingsCongress makes the following findings:(1)Expanding benefits to United States workers and businesses, reshoring critical supply chains, and creating United States based manufacturing requires analyzing tariff policies, assessing any negative impacts that tariffs may have on United States businesses and workers, and identifying the most effective policy options to correct those impacts and to revisit tariff treatment, if needed, particularly with respect to manufactured products exported from countries with which the United States has a free trade agreement in effect.(2)The North American Free Trade Agreement Implementation Act (Public Law 103–182; 107 Stat. 2057) included a restriction, in section 202(a)(2)(A) of that Act, that prevented goods manufactured in foreign-trade zones from receiving preferential tariff treatment under the North American Free Trade Agreement.(3)Title VI of division O of the Consolidated Appropriations Act, 2021 (Public Law 116–260) made a set of technical corrections to the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4501 et seq.) and included the same restriction described in paragraph (2).(4)United States manufacturers operating in foreign-trade zones believe that that restriction removes parity with their counterparts in the equivalent of foreign-trade zones under Mexico and Canada’s export-promotion programs, which do not have a similar restriction in place.(5)Canadian and Mexican manufacturers already enjoy advantages over United States manufacturers operating in the North American market as a result of—(A)Mexico and Canada’s export-promotion programs and extensive networks of free trade agreements, including with the European Union and Japan; and (B)not being subject to restrictions comparable to the unilateral restrictions on United States-based manufacturing in foreign-trade zones under the United States-Mexico-Canada Agreement Implementation Act, which were carried over from the North American Free Trade Agreement Implementation Act.(6)Among other things, the advantages described in paragraph (5) may encourage the location of manufacturing in Canada and Mexico, rather than the United States.3.Investigation of tariff policies relating to foreign-trade zones(a)In generalThe United States International Trade Commission shall conduct an investigation to examine—(1)policies, particularly differences in tariff treatment by the United States and Canada and Mexico, that create inequities between products manufactured in the United States in foreign-trade zones and products manufactured in the equivalent of such zones in Canada and Mexico under the USMCA (as defined in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502));(2)any effects those policies have on the cost-competitiveness of products manufactured in the United States for both the domestic and export markets compared to products manufactured in Canada or Mexico under the USMCA, including an analysis by sector and State; and(3)how the foreign-trade zones in the United States could be better employed to redress and mitigate those inequities.(b)Exclusions from investigationThe Commission shall exclude from the investigation required by subsection (a) examination of duties imposed under—(1)chapter 1 of title II the Trade Act of 1974 (19 U.S.C. 2251 et seq.);(2)title III of that Act (19 U.S.C. 2411 et seq.);(3)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); or(4)any other trade remedy law of the United States.(c)Assistance from other agenciesThe Secretary of Homeland Security and the Secretary of Commerce shall make available to the Commission such information as is necessary for the Commission to conduct the investigation required by subsection (a). (d)Report requiredNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to Congress a report on the investigation required by subsection (a).